AO 245C {Rev. 02/18)    Amended Judgment in a Criminal Case                                                                          (NOTE: Identify Changes with Asterisks(*))
                        Sheet I


                                                UNITED STATES DISTRICT COURT
                                                                            District of Montana

                UNITED STATES OF AMERICA                                                  )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                                          )
                                       v.
                       REX THOMAS KENDALL
                                                                                          )
                                                                                          )
                                                                                              Case Number: CR 18-13-H-CCL                        FILED
                                                                                              USM Number: 17304-046
Date of Original Judgment:                     11/16/2018
                                                                                          )
                                                                                              JOSLYN        HUNT                                 NOV 19 2018
                                                                    -- - - - -- - --- -   )     -- --------- - - - - - - - - - - -
                                                                                              Defendant's Attorney
                                               (Or Date of Last Amended Judgment)
                                                                                          )                                                   Clerk, U.S. District Court
Reason for Amendment:                                                                                                                            District Of Montana
                                                                                          )
D   Correction of Sentence on Remand (18 U.S.C. 3742(t)(l) and (2))                           D   Modification of Supervision Conditions { 18 U.S.C. §§ :He~~r 3583(e))
D   Reduction of Sentence for Changed Circumstances (Fed. R. Crim
                                                                                          )   D   Modification of Imposed Tenn of Imprisonment for Extraordinary and
    P 35(b))                                                                              )       Compelling Reasons (18 U.S.C. § J582(c)(l))
                                                                                          )
D   Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))                       D   Modification of lmposed Tenn of Imprisonment for Retroactive Amendment(s)
                                                                                          )       to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
@   Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
                                                                                          )
                                                                                          )
                                                                                              D   Direct Motion to District Court Pursuant   D   28 U.S.C. § 2255 or
                                                                                                  D 18 U S.C. § J559(c)(7)
                                                                                          )
                                                                                              D   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
5'[ pleaded guilty to count(s)             1 of the Information filed Sept. 10, 2018
•   pleaded nolo contendere to count(s)
    which was accepted by the court.
D was found guilty on count(s)                 - - - - - - - - - - - - - - - - - - - - - - - - - - - - --                                            --····---···--·
  after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                      Nature of Offense
                                       ,   ,             ,'O',,
                                                                                                                                Offense Ended                      Count
 18 USC 2252(a)f4')(~)2.0J ,i!),Clssession ..<>f,i::hild pornography                                                            Jfull11/2017
                                                                                                                                "ihc':",'
                                                                                                                                                                       1 •<.c.•z\




       The defendant is sentenced as provided in pages 2 through                              7          of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)
[!I' Count(s)       • 1 of indictment                             [yf is     •    are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudg;ment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 11/15/2018




                                                                                              Name and Title of Judge
                                                                                              11/19/2018
                                                                                              Date
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 2 - lmprisonment                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment - Page       2       of          7
DEFENDANT: REX THOMAS KENDALL
CASE NUMBER: CR 18-13-H-CCL

                                                               IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
35 months.




D       The court makes the following recommendations to the Bureau of Prisons:




D      The defendant is remanded to the custody of the United States Marshal.

D      The defendant shall surrender to the United States Marshal for this district:
       D      at                                   D       a.m.     D     p.m.      on
       D      as notified by the United States Marshal.

I!'!   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
       D      before 2 p.m. on

       I!'!   as notified by the United States Marshal.

       D      as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                              to

at                                                         with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL



                                                                            By-------------------~
                                                                                                 DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                      Sheet 3 - Supervised Release                                                       (NOTE: Identify Changes with Asterisks(*))
                                                                                                      Judgment-Page ____3____ of        ___   7
 DEFENDANT: REX THOMAS KENDALL
 CASE NUMBER: CR 18-13-H-CCL
                                                        SUPERVISED RELEASE
Upan release from imprisonment, you will be on supervised release for a tenn of:

15 years.




                                                    MANDATORY CONDITIONS
I. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as detennined by the court.
        D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse. (check if applicable)
4. D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check if applicable)
5. D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. @' You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense. (check if applicahle)
7. D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 3A - Supervised Release
                                                                                                        Judgment-Page            of
DEFENDANT:            REX THOMAS KENDALL
CASE NUMBER:            CR 18-13-H-CCL

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      lasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
                                                                                                                  ----------
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 3D- Supervised Release                                               (NOTE: Identify Changes with Asterisks(*))
                                                                                             Judgment-Page _     5      of _____ 7
DEFENDANT: REX THOMAS KENDALL
CASE NUMBER: CR 18-13-H-CCL

                                        SPECIAL CONDITIONS OF SUPERVISION
  1. The defendant shall not possess camera phones or electronic devices that could be used for covert photography without
  the prior written approval of the United States Probation Office.

  2. The defendant may own or possess only one device approved by the United States Probation Office that has access to
  on line services. If that device is not a phone, the defendant may also possess one mobile phone that has no on line
  capability or camera. The defendant shall notify the probation officer of the device(s) prior to initial use. The defendant
  shall not own, possess, or use any additional devices without the prior written approval of the probation officer. The
  defendant's approved devices shall be capable of being monitored and compatible with monitoring hardware, software, or
  other technology approved by the probation office. The defendant shall allow the probation officer to make unannounced
  examinations of all computer, hardware, and software, which may include the retrieval and copying of all data from
  defendant's computer.
   The defendant shall allow the probation officer to install software to restrict the defendant's computer access or to monitor
  the defendant's computer access. The defendant shall pay the cost of monitoring, as directed by the United States
  Probation Office. The defendant shall not use any computer device to access sexually explicit materials as defined in
  these conditions nor to contact minors or gather information about a minor.
    The defendant shall not possess encryption or steganography software. The defendant shall provide records of all
  passwords, Internet service, and user identifications (both past and present) to the probation officer and immediately report
  changes. The defendant shall sign releases to allow the probation officer to access phone, wireless, Internet, and utility
  records.

  3. The defendant shall allow the probation officer to install, at any reasonable time, on any computer used by the
  defendant (except a computer owned by their employer and not located in the defendant's residence), any hardware or
  software systems to monitor defendant's computer use and to examine the data and software applications and to retrieve
  data from such activities.

  4. All employment must be approved in advance in writing by the United States Probation Office. The defendant shall
  consent to third-party disclosure to any employer or potential employer.
  5. The defendant will provide the United States Probation Officer with any requested financial information and shall incur
  no new lines of credit without prior approval of the United States Probation Officer. You must notify the Probation Officer of
  any material changes in your economic circumstances that might affect your ability to pay restitution, fines or special
  assessments.
  6. The defendant shall not be allowed to do the following without prior written approval of United States Probation:
  knowingly reside in the home, residence, or be in the company of any child under the age of 18, with the exception of their
  own children; go to or loiter within 100 yards of school yards, parks, playgrounds, arcades, or other places primarily used
  by children under the age of 18.
  7. The defendant shall submit to not more than six polygraph examinations per year as directed by United States
  Probation to assist in treatment, planning, and case monitoring. The defendant maintains the Fifth Amendment rights
  during polygraph examinations and may refuse to answer any incriminating questions. The defendant is to pay all or part
  of the cost of the examinations as directed by United States Probation Office.
  8. The defendant shall not knowingly acquire, possess, or view any materials depicting sexually explicit conduct as defined
  in 18 U.S.C. § 2256(2)(A), if the materials, taken as a whole, are primarily designed to arouse sexual desire, unless
  otherwise approved by the supervising probation officer in conjunction with defendant's sex offender treatment provider.
  This condition applies to written stories, visual, auditory, telephonic, or electronic media, computer programs or services,
  and any visual depiction as defined in 18 U.S.C. § 2256(5). The defendant shall not knowingly patronize any place where
  sexually explicit material or entertainment is the primary item of sale, such as adult bookstores, clubs, or Internet sites,
  unless otherwise approved by the supervising probation officer in conjunction with defendant's sex offender treatment
  provider. The defendant shall not utilize 900 or adult telephone numbers or any other sex-related numbers, or on-line chat
  rooms that are devoted to the discussion or exchange of sexually explicit materials as defined above.
  9. The defendant shall enter and successfully complete a sex offender treatment program. The defendant is to enter a
  program designated by, and until released by, the United States Probation Office. The defendant is to pay all or part of the
  costs of treatment as directed by United States Probation Office.
  10. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
  primary item of sale.
  • THIS PAGE WAS OMITTED FROM ORIGINAL JUDGMENT
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 5 - Criminal Monetary Penalties                                                         (NOTE: Identify Changes with Asterisks(*))
                                                                                                           Judgment- Page   -~6~- of - - ~ - -
DEFENDANT: REX THOMAS KENDALL
CASE NUMBER: CR 18-13-H-CCL
                                              CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                      Assessment                     JVT A Assessment*         Fine                                Restitution
TOTALS            $   100.00                     $   0.00                  $   0.00                            $   0.00


D   The determination of restitution is deferred until     . An Amended Judgment in a Criminal Case (AO 245C) will be
                                                       ----
    entered after such determination.

D   The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priori!)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                                Total Loss**                                                                    Priority or Percentage




TOTALS                              $ - - - - - - - -0.00
                                                      --                       $                       0.00


D    Restitution amount ordered pursuant to plea agreement $

D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(!). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     D    the interest requirement is waived for         D    fine      D restitution.

     D    the interest requirement for the       D     fine     D    restitution is modified as follows:



* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110,          l l0A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments                                                            (NOTE: Identify Changes with Asterisks (*))
                                                                                                                            7_ of
                                                                                                          Judgment - Page _ _                      7
DEFENDANT: REX THOMAS KENDALL
CASE NUMBER: CR 18-13-H-CCL


                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A       •    Lump sum payment of$                              due immediately, balance due

             D not later than _ _ _ _ _ _ _ _ _ _ , or
             D in accordance with D C, D D, D E, or                       •    F below; or

B       D    Payment to begin immediately (may be combined with          D    C,     D D, or D F below); or
C       D Payment in equal ______ (e.g., weekly, monthly, quarterly) installments of    $                       over a period of
            _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D       D Payment in equal ______ (e.g., weekly, monthly, quarterly) installments of $             _ _ _ _ _ over a period of
                            (e.g., months or years), to commence    _____ (e.g., 30 or 60 days) after release from imprisonment to a
             tenn of supervision; or

E       D Payment during the term of supervised release will commence within      - ~_ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F       •    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary Renalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D       Joint and Several

        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate.




D       The defendant shall pay the cost of prosecution.

D       The defendant shall pay the following court cost(s):

[!"I'   The defendant shall forfeit the defendant's interest in the following property to the United States:

         Dell Latitude E6410 Service Tag: DCX7RM 1; Western Digital hard disc drive (serial number WX41AA2F7117); and
         SanDisk Cruzer 2GB USB storage device.

Payments shall be applied in the following order: (I) assessment, (2) restitution principal! (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community rest1tut1on, (7) JVTA assessment, (8) penalties, and (9) costs, me udmg cost of prosecution and court costs.
